Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been placed in the file of record. 

Claim Objections
Claims 1-52 are objected to because of the following informalities:  
Claim 1, 12, 15, 29 and 38 presently recites the limitation “validating the content”, “validating the present content”.  There are insufficient antecedent basis for this limitation “the content”, “the present content” in the claim.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-52 are rejected under 35 U.S.C. l12(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 lines 8 and claim 29 lines 9 recites “storing the words” where the scope of limitation “the words”  is deemed indefinite. Because in previous limitation “2v words” indicate at least two or more words and the limitation “the words” indicate any multiple words of the 2v words which is unclear and indefinite.
Claim 1 line 16 and claim 29 lines 17 recites “store the word” where the scope of limitation “the word”  is deemed indefinite. Because in previous limitation “2v words” indicate at least two or more words and the limitation “the word” indicate any of the 2v words which is unclear and indefinite.

Claim 1 line 21 and claim 29 lines 22 recites “the position” where the scope of limitation “the position” is deemed indefinite. Because in previous limitation “2v memory positions” indicate at least two or more memory position and the limitation “the position” indicate any of the 2v memory position which is unclear and indefinite.
For the purpose of examination, the limitations would be interpreted as broadly as possible.
All other dependent claims are rejected for the same reason as being dependent on claim 1 and 29.

Allowable Subject Matter
Claim 1-52 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824